Citation Nr: 0630791	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for left eye injury, post 
lens implant, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty, which included service 
from April 1979 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the veteran's claim of 
entitlement to an increased rating for left eye trauma, post 
operative lens implant, currently rated 30 percent disabling.  
The veteran perfected a timely appeal of this determination 
to the Board.


The issue of entitlement to an extraschedular rating 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not service-connected for his right eye, 
and his right eye visual acuity is normal.

2.  The veteran's left eye has not been enucleated, and there 
is no evidence of visible distortion or any other type of 
cosmetic defect.

3.  The record evidence establishes that the veteran's eye 
disability caused him to lose significant work time and 
caused his eventual termination from his jobs between 
February 2004 and November 2004.

4.  The veteran's missed work time and terminations from 
employment constitute marked interference with employment.

5.  Because of the marked interference of the veteran's 
disability with his employment, the veteran's left eye 
injury, post lens implant, presents such an exceptional 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

Entitlement to an increased schedular rating for left eye 
injury, post lens implant, currently rated 30 percent 
disabling, is not warranted.  38 U.S.C.A. § 1155, 1160(a)(1) 
(2002); 38 C.F.R. § 3.383, 4.1, 4.3, 4.7, 4.84a, Diagnostic 
Codes 6029, 6070 (2005).

The criteria for submitting the veteran's claim for increase, 
concerning his left eye injury, post lens implant, for 
consideration on an extra-schedular basis are met.  38 C.F.R. 
§ 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the RO did not provide the veteran with 
adequate VCAA notice prior to its initial January 2003 
adjudication.  However, VA satisfied its duty to notify by 
means of an October 2004 letter from the AOJ to the veteran, 
which informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit any relevant evidence and/or information in his 
possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
an increased rating, so that VA must specifically provide 
notice that an effective date will be assigned if an 
increased rating is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As the Board concludes below that 
an increased schedular rating is not warranted, and in light 
of the Board's favorable decision below on the issue of an 
extraschedular rating, any questions as to the appropriate 
effective date to be assigned are rendered moot.  Therefore, 
despite the fact that the RO did not provide adequate notice 
on this element to the veteran until May 2006 and did not 
readjudicate the claim thereafter, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for an increased rating.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records, VA medical treatment records, two VA medical 
examinations, statements from the veteran's former employers, 
and statements by the veteran and his representative.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.

Increased schedular rating for left eye injury, post lens 
implant

The veteran argues that he is entitled to a schedular 
evaluation in excess of 30 percent for his left eye injury, 
post lens implant.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. Brown, 12 Vet. App. 
119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

The veteran is currently rated under Diagnostic Code (DC) 
6029 for aphakia (absence of the lens of the eye).  Under DC 
6029, a 30 percent evaluation is provided for either 
bilateral or unilateral aphakia.  38 C.F.R. § 4.84a, DC 6029.  
The Note following DC 6029 states that the 30 percent 
evaluation prescribed for aphakia is a minimum rating to be 
applied to the unilateral or bilateral condition, and is not 
to be combined with any other rating for impaired vision.  
When only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  When both eyes are aphakic, both will be 
rated on corrected vision.  The corrected vision of one or 
both aphakic eyes will be taken one step worse than the 
ascertained value, however, not better than 20/70 (6/21).  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.

The maximum schedular amount possible for blindness in one 
eye and no blindness in the other eye is 30 percent.  See 38 
C.F.R. § 4.84a, DC 6070.  Also, where service connection is 
in effect for only one eye, the visual acuity in the 
nonservice-connected eye is considered to be normal (20/40 or 
better) unless there is blindness in that eye.  38 U.S.C.A. 
§ 1160(a)(1); see Villano v. Brown, 10 Vet. App. 248, 252 
(1997).

In the instant case, only the veteran's left eye disability 
is service-connected, and the veteran's visual acuity in the 
right eye on November 2003 VA examination was 20/20.  The 
veteran's eye has not been enucleated, and there is no 
evidence of visible distortion or any other type of cosmetic 
defect.

Therefore, the veteran is currently receiving the maximum 
schedular amount possible for blindness in the service-
connected left eye and no blindness in his right eye, and an 
increased schedular rating is not warranted by law.  
Accordingly, the veteran's claim for an increased schedular 
rating must be denied.

Extraschedular rating for left eye injury, post lens implant

The veteran also argues that he is entitled to an 
extraschedular evaluation in excess of 30 percent for his 
left eye injury, post lens implant.

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

In such cases, the RO may refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for an extraschedular rating.  38 C.F.R. 
§ 3.321(b).  The Board may not assign an extraschedular 
rating in the first instance.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).  However, the Board may determine whether 
referral to the appropriate VA officials for consideration of 
an extraschedular rating is warranted.  VAOPGCPREC 6-96.

In the instant case, the veteran claims specifically that his 
eye disability resulted in no pay layoff gaps and eventual 
termination from his employment with two employers between 
February 2004 and November 2004.  Both employers completed 
forms providing VA with information regarding the veteran's 
employment.  The first employer, a waste recycling center, 
indicated that the veteran lost 26 days during the period of 
his employment due to his disability, and that the veteran 
was terminated because "well lighted recycling center caused 
visual impairment".  The second employer, a chemical 
bottling facility, indicated that the veteran lost 29 days 
during the period of his employment due to his disability, 
and that the veteran was terminated because of "Visual 
problems on assembly line".

Resolving all doubt in the veteran's favor, the Board finds 
that the veteran's eye disability caused him to miss 
significant work time during his periods of employment in 
2004, and caused his eventual termination from his two jobs 
in 2004.  The Board furthermore finds that this constitutes 
marked interference with employment under 38 C.F.R. 
§ 3.321(b)(1).  Such marked interference with the veteran's 
employment presents such an exceptional disability picture as 
to render impractical the application of the regular 
schedular standards.  Thus, the veteran's disability meets 
the criterion for extra-schedular consideration, and the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for such 
rating action in accordance with 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased schedular rating for left eye 
injury, post lens implant, currently rated 30 percent 
disabling, is denied.

The veteran's claim for an increased rating, left eye injury, 
post lens implant, currently rated 30 percent disabling, is 
eligible for referral to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1); and to this extent only, the appeal is 
granted.


REMAND

Because the Board has determined that the veteran's 
disability meets the criteria for referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1), the case must be 
remanded to the RO for such referral.  See Floyd v. Brown, 
supra.

Also, in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased schedular rating, but 
not an extraschedular rating.  Thus, this case must be 
remanded for proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The notice must inform the veteran that 
an effective date for the award of benefits will be assigned 
if an extraschedular rating is awarded, and explain what 
types of evidence are needed to establish both an 
extraschedular disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes 
an explanation as to the information or 
evidence needed to establish both an 
extraschedular rating and an effective 
date for the claims(s) on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	When the above development has been 
completed, the RO should refer the 
veteran's claim for increase concerning 
his eye injury, post lens implant, to 
the Under Secretary for Benefits or the 
Director of the Compensation and 
Pension Service (or any other 
appropriate VA official) for the 
purpose of considering whether an 
extra-schedular rating may be assigned 
in this case under 38 C.F.R. 
§ 3.321(b)(1).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


